The defendant's petition for certification to appeal from the Appellate Court, 176 Conn. App. 493, 170 A.3d 701 (2017), is granted, limited to the following issues:"1. Did the Appellate Court properly reverse the trial court's holding that a federal pretermination notice for nonpayment of rent must be limited to rent charges that are a permissible basis for such an eviction under Connecticut summary process law?"2. Did the Appellate Court properly conclude that state law is not relevant in determining whether the information provided in a federal pretermination notice is so misleading as to render it jurisdictionally defective?